Exhibit 10.1

MFIC CORPORATION 2006 STOCK PLAN


1.                                       NATURE AND PURPOSES OF THE PLAN.  THE
PLAN PERMITS THE GRANT OF INCENTIVE STOCK OPTIONS, NONSTATUTORY STOCK OPTIONS,
RESTRICTED STOCK AND STOCK APPRECIATION RIGHTS.  IN ADDITION, THE PLAN PROVIDES
FOR AUTOMATIC OPTION GRANTS TO INDEPENDENT DIRECTORS.  THE PURPOSES OF THIS 2006
STOCK PLAN ARE:  (A) TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL FOR
POSITIONS OF SUBSTANTIAL RESPONSIBILITY, (B) TO PROVIDE ADDITIONAL INCENTIVE TO
EMPLOYEES AND CONSULTANTS, AND (C) TO PROMOTE THE SUCCESS OF THE COMPANY’S
BUSINESS.


2.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS SHALL APPLY:


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR THE
COMMITTEE OF THE BOARD DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN IN
ACCORDANCE WITH SECTION 4 OF THE PLAN.


(B)                                 “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF STOCK OPTION PLANS UNDER U.S. STATE CORPORATE
LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE GRANTED
UNDER THE PLAN.


(C)                                  “AWARD” MEANS, INDIVIDUALLY OR
COLLECTIVELY, A GRANT UNDER THE PLAN OF OPTIONS, SARS OR RESTRICTED STOCK.


(D)                                 “AWARD AGREEMENT” MEANS THE WRITTEN
AGREEMENT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH AWARD
GRANTED UNDER THE PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN.


(E)                                  “CAUSE” MEANS (I) AN ACT OF PERSONAL
DISHONESTY TAKEN BY THE PARTICIPANT IN CONNECTION WITH HIS OR HER
RESPONSIBILITIES AS AN EMPLOYEE AND INTENDED TO RESULT IN SUBSTANTIAL PERSONAL
ENRICHMENT OF THE PARTICIPANT, (II) PARTICIPANT BEING CONVICTED OF OR PLEADING
NOLO CONTENDERE TO A FELONY, (III) A WILLFUL ACT BY THE PARTICIPANT THAT
CONSTITUTES GROSS MISCONDUCT AND WHICH IS INJURIOUS TO THE COMPANY, (IV)
FOLLOWING DELIVERY TO THE PARTICIPANT OF A WRITTEN DEMAND FOR PERFORMANCE FROM
THE COMPANY WHICH DESCRIBES THE BASIS FOR THE COMPANY’S REASONABLE BELIEF THAT
THE PARTICIPANT HAS NOT SUBSTANTIALLY PERFORMED HIS OR HER DUTIES, CONTINUED
VIOLATIONS BY THE PARTICIPANT OF THE PARTICIPANT’S OBLIGATIONS TO THE COMPANY
THAT ARE DEMONSTRABLY WILLFUL AND DELIBERATE ON THE PARTICIPANT’S PART.


(F)                                    “CHANGE IN CONTROL” MEANS THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:


(I)                                     ANY PERSON BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR
MORE OF THE TOTAL VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING
VOTING SECURITIES; OR


(II)                                  THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS; OR


--------------------------------------------------------------------------------





 


(III)                               THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.


(G)                                 “CODE” MEANS THE U.S. INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


(H)                                 “COMMITTEE” MEANS A COMMITTEE, WHICH MAY
CONSIST OF ONE OR MORE PERSONS WHOM MAY OR MAY NOT BE BOARD MEMBERS, AS IS
CONSISTENT WITH APPLICABLE LAWS, APPOINTED BY THE BOARD IN ACCORDANCE WITH
SECTION 4 OF THE PLAN.


(I)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


(J)                                     “COMPANY” MEANS MFIC CORPORATION.


(K)                                  “CONSULTANT” MEANS ANY PERSON, INCLUDING AN
ADVISOR, ENGAGED BY THE COMPANY OR A SUBSIDIARY TO RENDER SERVICES TO SUCH
ENTITY.


(L)                                     “DIRECTOR” MEANS A MEMBER MFIC’S BOARD
OF DIRECTORS.


(M)                               “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE
OF AWARDS OTHER THAN INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS
DISCRETION MAY DETERMINE WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN
ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE
ADMINISTRATOR FROM TIME TO TIME.


(N)                                 “DISCRETIONARY OPTIONS” MEANS INCENTIVE
STOCK OPTIONS AND NONSTATUTORY STOCK OPTIONS THAT ARE NOT ISSUED PURSUANT TO THE
INDEPENDENT DIRECTOR OPTION GRANT PROVISIONS OF SECTION 11.


(O)                                 “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY.  A SERVICE PROVIDER SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF
(I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR ANY LEAVE FOR WHICH A RETURN
TO EMPLOYMENT IS GUARANTEED UNDER APPLICABLE LAWS, OR (II) TRANSFERS BETWEEN
LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ANY SUBSIDIARY OR ANY
SUCCESSOR.  FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED
NINETY DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY
STATUTE OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE
APPROVED BY THE COMPANY IS NOT SO GUARANTEED, ON THE 181ST DAY OF SUCH LEAVE ANY
INCENTIVE STOCK OPTION HELD BY THE OPTIONEE SHALL CEASE TO BE TREATED AS AN
INCENTIVE STOCK OPTION AND SHALL BE TREATED FOR TAX PURPOSES AS A NONSTATUTORY
STOCK OPTION.  NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY
THE COMPANY SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


(P)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.

2


--------------------------------------------------------------------------------





 


(Q)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


(I)                                     IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM ON THE DATE OF DETERMINATION, AS REPORTED IN THE WALL STREET
JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


(II)                                  IF THE COMMON STOCK IS REGULARLY QUOTED BY
A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID
AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE DATE OF DETERMINATION, AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR
DEEMS RELIABLE; OR


(III)                               IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE
ADMINISTRATOR.


(R)                                    “INCENTIVE STOCK OPTION” MEANS AN OPTION
INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION
422 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER.


(S)                                  “INDEPENDENT DIRECTOR” MEANS A DIRECTOR WHO
IS NOT AN EMPLOYEE.


(T)                                    “INSIDE DIRECTOR” MEANS A DIRECTOR WHO IS
AN EMPLOYEE.


(U)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION.


(V)                                 “NOTICE OF GRANT” MEANS A WRITTEN OR
ELECTRONIC NOTICE EVIDENCING CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL
AWARD.  THE NOTICE OF GRANT IS PART OF THE AWARD AGREEMENT.


(W)                               “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF
THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER.


(X)                                   “OPTION” MEANS A STOCK OPTION GRANTED
PURSUANT TO THE PLAN.


(Y)                                 “OPTIONED STOCK” MEANS THE COMMON STOCK
SUBJECT TO AN OPTION OR SAR.


(Z)                                   “PARENT” MEANS A “PARENT CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(AA)                            “PARTICIPANT” MEANS THE HOLDER OF AN OUTSTANDING
AWARD GRANTED UNDER THE PLAN.

3


--------------------------------------------------------------------------------





 


(BB)                          “PLAN” MEANS THIS 2006 STOCK PLAN, AS FROM TIME TO
TIME AMENDED AND IN EFFECT.


(CC)                            “QUALIFYING BOARD RETIREMENT” MEANS AN
INDEPENDENT DIRECTOR’S TERMINATION FROM BOARD MEMBERSHIP, INCLUDING PURSUANT TO
THE INDEPENDENT DIRECTOR’S DEATH OR DISABILITY, IF SUCH TERMINATION FOLLOWS TEN
FULL YEARS OF BOARD SERVICE OR FIVE FULL YEARS OF BOARD SERVICE AND ATTAINMENT
OF AGE 62 OR GREATER.


(DD)                          “RESTRICTED STOCK” MEANS SHARES OF COMMON STOCK OR
UNITS/RIGHTS TO ACQUIRE SHARES OF COMMON STOCK GRANTED PURSUANT TO SECTION 9 OF
THE PLAN THAT ARE SUBJECT TO VESTING.


(EE)                            “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE
ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING
EXERCISED WITH RESPECT TO THE PLAN.


(FF)                                “SECTION 16(B)” MEANS SECTION 16(B) OF THE
EXCHANGE ACT.


(GG)                          “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR
CONSULTANT.


(HH)                          “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS
ADJUSTED IN ACCORDANCE WITH SECTION 14 OF THE PLAN.


(II)                                  “STOCK APPRECIATION RIGHT” OR “SAR” MEANS
AN AWARD, GRANTED ALONE OR IN CONNECTION WITH A RELATED OPTION, THAT PURSUANT TO
SECTION 10 IS DESIGNATED AS AN SAR.


(JJ)                                  “SUBSIDIARY” MEANS A “SUBSIDIARY
CORPORATION”, WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF
THE CODE AND ALSO INCLUDE PARTNERSHIPS, LIMITED LIABILITY COMPANIES AND OTHER
ENTITIES THAT ARE AT LEAST 30% OWNED BY THE COMPANY.


3.                                       STOCK SUBJECT TO THE PLAN.  SUBJECT TO
THE PROVISIONS OF SECTION 14 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES
WHICH MAY BE ISSUED UNDER THE PLAN IS 4,000,000 SHARES, LESS THE NUMBER OF (I)
SHARES UNDERLYING OUTSTANDING GRANTS ISSUED UNDER THE COMPANY’S 1988 AND 1989
NON-EMPLOYEE DIRECTOR PLAN AS OF THE DATE OF STOCKHOLDER APPROVAL OF THE PLAN
AND (II) SHARES ISSUED AND OUTSTANDING PURSUANT TO THE EXERCISE OF GRANTS UNDER
THE COMPANY’S 1988 STOCK PLAN AND 1989 NON-EMPLOYEE DIRECTOR PLAN AS OF THE DATE
OF STOCKHOLDER APPROVAL OF THE PLAN PLUS (III) THE NUMBER OF SHARES UNDERLYING
OUTSTANDING BUT UNEXERCISED AWARDS ISSUED UNDER THE 1988 STOCK PLAN OR THE 1989
NON-EMPLOYEE DIRECTOR PLAN AS OF THE DATE OF STOCKHOLDER APPROVAL OF THE PLAN
THAT EXPIRE OR TERMINATE IN ACCORDANCE WITH THEIR TERMS UNDER THE 1988 STOCK
PLAN AND THE 1989 NON-EMPLOYEE DIRECTOR PLAN.  THE SHARES MAY BE AUTHORIZED, BUT
UNISSUED, OR REACQUIRED COMMON STOCK.  IF AN AWARD EXPIRES OR BECOMES
UNEXERCISABLE WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO
RESTRICTED STOCK, IS FORFEITED BACK TO OR REPURCHASED BY THE COMPANY, THE
UNPURCHASED SHARES (OR FOR RESTRICTED STOCK, THE FORFEITED OR REPURCHASED
SHARES) WHICH WERE SUBJECT THERETO SHALL BECOME AVAILABLE FOR FUTURE GRANT OR
SALE UNDER THE PLAN (UNLESS THE PLAN HAS TERMINATED).  WITH RESPECT TO SARS, ALL
SHARES WHICH ARE THE SUBJECT OF AN ISSUED SAR SHALL CEASE TO BE AVAILABLE UNDER
THE PLAN, EXCEPT FOR SARS WHICH EXPIRE OR BECOME UNEXERCISABLE WITHOUT HAVING
BEEN EXERCISED IN FULL.  SHARES THAT HAVE ACTUALLY BEEN ISSUED UNDER THE PLAN
UNDER ANY AWARD SHALL NOT BE RETURNED TO THE PLAN AND SHALL NOT BECOME AVAILABLE
FOR FUTURE DISTRIBUTION UNDER THE PLAN, EXCEPT THAT IF SHARES OF RESTRICTED
STOCK ARE REPURCHASED BY

4


--------------------------------------------------------------------------------





 


THE COMPANY AT THEIR ORIGINAL PURCHASE PRICE OR ARE FORFEITED TO THE COMPANY,
SUCH SHARES SHALL BECOME AVAILABLE FOR FUTURE GRANT UNDER THE PLAN.  FOR THE
AVOIDANCE OF DOUBT, EXCEPT FOR AWARDS WHICH EXPIRE OR BECOME UNEXERCISABLE
WITHOUT HAVING BEEN EXERCISED IN FULL, THE FOLLOWING SHARES SHALL NOT BECOME
AVAILABLE FOR ISSUANCE UNDER THE PLAN:  (I) SHARES TENDERED BY PARTICIPANTS AS
FULL OR PARTIAL PAYMENT TO THE COMPANY UPON EXERCISE OF OPTIONS GRANTED UNDER
THE PLAN; (II) SHARES RESERVED FOR ISSUANCE UPON THE GRANT OF SARS, TO THE
EXTENT THE NUMBER OF RESERVED SHARES EXCEEDS THE NUMBER OF SHARES ACTUALLY
ISSUED UPON EXERCISE OF THE SARS; AND (III) SHARES WITHHELD BY, OR OTHERWISE
REMITTED TO, THE COMPANY TO SATISFY A PARTICIPANT’S TAX WITHHOLDING OBLIGATIONS
UPON THE LAPSE OF RESTRICTIONS ON RESTRICTED STOCK OR THE EXERCISE OF OPTIONS OR
SARS GRANTED UNDER THE PLAN OR UPON ANY OTHER PAYMENT OR ISSUANCE OF SHARES
UNDER THE PLAN.


4.                                       ADMINISTRATION OF THE PLAN.


(A)                                  PROCEDURE.


(I)                                     MULTIPLE ADMINISTRATIVE BODIES.  THE
PLAN MAY BE ADMINISTERED BY DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT
GROUPS OF SERVICE PROVIDERS AS THE BOARD MAY DETERMINE TO BE NECESSARY OR
APPROPRIATE UNDER APPLICABLE LAWS.


(II)                                  SECTION 162(M).  TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE PLAN SHALL BE ADMINISTERED BY A COMPENSATION COMMITTEE OF TWO OR MORE
“OUTSIDE DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


(III)                               RULE 16B-3.  TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3.


(IV)                              OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED
ABOVE, THE PLAN SHALL BE ADMINISTERED BY (A) THE COMPENSATION COMMITTEE, OR (B)
A DIFFERENT COMMITTEE, IN EITHER CASE WHICH SHALL BE CONSTITUTED TO SATISFY
APPLICABLE LAWS.  GRANTS TO INDEPENDENT DIRECTORS UNDER SECTION 11 OF THE PLAN
SHALL BE ADMINISTERED BY THE COMPANY’S INSIDE DIRECTORS.


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE
PROVISIONS OF THE PLAN THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN ITS
DISCRETION:


(I)                                     TO DETERMINE THE FAIR MARKET VALUE;


(II)                                  TO SELECT THE SERVICE PROVIDERS TO WHOM
AWARDS MAY BE GRANTED HEREUNDER;


(III)                               TO DETERMINE THE NUMBER OF SHARES OF COMMON
STOCK TO BE COVERED BY EACH AWARD GRANTED HEREUNDER;


(IV)                              TO APPROVE FORMS OF AGREEMENT FOR USE UNDER
THE PLAN;

5


--------------------------------------------------------------------------------





 


(V)                                 TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD GRANTED HEREUNDER.  SUCH
TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE OR PURCHASE
PRICE, THE TIME OR TIMES WHEN AWARDS MAY BE VESTED, EXERCISED, PURCHASED OR
GRANTED (WHICH MAY BE BASED ON PERFORMANCE CRITERIA), ANY VESTING ACCELERATION
OR WAIVER OF FORFEITURE RESTRICTIONS OR REPURCHASE RIGHTS, AND ANY RESTRICTION
OR LIMITATION REGARDING ANY AWARD OR THE SHARES OF COMMON STOCK RELATING
THERETO, BASED IN EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, SHALL DETERMINE;


(VI)                              TO CONSTRUE AND INTERPRET THE TERMS OF THE
PLAN AND AWARDS GRANTED PURSUANT TO THE PLAN, INCLUDING, BUT NOT LIMITED TO, A
DETERMINATION OF A PARTICIPANT’S DATE OF TERMINATION WITH RESPECT TO ANY AWARD
GRANTED UNDER THE PLAN;


(VII)                           TO PRESCRIBE, AMEND AND RESCIND RULES AND
REGULATIONS RELATING TO THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO
SUB-PLANS ESTABLISHED FOR THE PURPOSE OF QUALIFYING FOR PREFERRED TAX TREATMENT
UNDER FOREIGN TAX LAWS, SATISFYING FOREIGN SECURITIES LAW OR ACHIEVING OTHER
FOREIGN LEGAL COMPLIANCE OBJECTIVES;


(VIII)                        TO MODIFY OR AMEND EACH AWARD (SUBJECT TO SECTION
16 OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND THE
POST-TERMINATION VESTING OR EXERCISABILITY OF AWARDS LONGER THAN IS OTHERWISE
PROVIDED FOR IN THE PLAN;


(IX)                                TO ALLOW PARTICIPANTS TO SATISFY WITHHOLDING
TAX OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE
ISSUED UPON EXERCISE OF AN OPTION OR SAR OR UPON THE VESTING OR EARLIER TAX
RECOGNITION OF RESTRICTED STOCK THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY A PARTICIPANT TO HAVE SHARES
WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND UNDER SUCH CONDITIONS
AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


(X)                                   TO AUTHORIZE ANY PERSON TO EXECUTE ON
BEHALF OF THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD
PREVIOUSLY GRANTED BY THE ADMINISTRATOR; AND


(XI)                                TO MAKE ALL OTHER DETERMINATIONS DEEMED
NECESSARY OR ADVISABLE FOR ADMINISTERING THE PLAN.


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION.  THE
ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND
BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


5.                                       ELIGIBILITY.


(A)                                  AWARDS AND DISCRETIONARY STOCK OPTIONS. 
AWARDS AND DISCRETIONARY OPTIONS MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE
STOCK OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES.


(B)                                 AUTOMATIC INDEPENDENT DIRECTOR OPTION
GRANTS.  AUTOMATIC OPTION GRANTS UNDER SECTION 11 HEREOF SHALL ONLY BE MADE TO
INDEPENDENT DIRECTORS.

6


--------------------------------------------------------------------------------



6.                                       LIMITATIONS.


(A)                                  EACH OPTION SHALL BE DESIGNATED IN THE
OPTION AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK
OPTION.  HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE
AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR
YEAR (UNDER ALL PLANS OF THE COMPANY OR SUBSIDIARY AS DEFINED IN CODE SECTION
424(F)) EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS NONSTATUTORY STOCK
OPTIONS.  FOR PURPOSES OF THIS SECTION 6(A), INCENTIVE STOCK OPTIONS SHALL BE
TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET
VALUE OF THE SHARES SHALL BE DETERMINED AS OF THE TIME THE OPTION WITH RESPECT
TO SUCH SHARES IS GRANTED.


(B)                                 NEITHER THE PLAN NOR ANY AWARD SHALL CONFER
UPON A PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUING THEIR RELATIONSHIP AS A
SERVICE PROVIDER, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
PARTICIPANT OR THE RIGHT OF THE COMPANY OR SUBSIDIARIES TO TERMINATE SUCH
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


(C)                                  THE FOLLOWING LIMITATIONS SHALL APPLY TO
GRANTS OF OPTIONS AND SARS WITH AN EXERCISE PRICE EQUAL TO OR EXCEEDING 100% OF
FAIR MARKET VALUE ON THE GRANT DATE:


(I)                                     NO SERVICE PROVIDER SHALL BE GRANTED, IN
ANY FISCAL YEAR OF THE COMPANY, OPTIONS OR SARS TO PURCHASE MORE THAN 250,000
SHARES.


(II)                                  IN CONNECTION WITH HIS OR HER INITIAL
SERVICE, A SERVICE PROVIDER MAY BE GRANTED OPTIONS TO PURCHASE UP TO AN
ADDITIONAL 250,000 SHARES WHICH SHALL NOT COUNT AGAINST THE LIMIT SET FORTH IN
SUBSECTION (I) ABOVE.


(III)                               THE FOREGOING LIMITATIONS SHALL BE ADJUSTED
PROPORTIONATELY IN CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS
DESCRIBED IN SECTION 14(A).


(IV)                              IF AN OPTION IS CANCELLED IN THE SAME FISCAL
YEAR OF THE COMPANY IN WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A
TRANSACTION DESCRIBED IN SECTION 14(C)), THE CANCELLED OPTION WILL BE COUNTED
AGAINST THE LIMITS SET FORTH IN SUBSECTIONS (I) AND (II) ABOVE.


7.                                       TERM OF PLAN.  THE PLAN SHALL BECOME
EFFECTIVE UPON THE DATE OF STOCKHOLDER APPROVAL OF THE PLAN IN 2006.  IT SHALL
CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS FROM THE DATE UPON WHICH THE
BOARD APPROVED THE PLAN SUBJECT TO OBTAINING STOCKHOLDER APPROVAL, NAMELY APRIL
19, 2006.


8.                                       STOCK OPTIONS.


(A)                                  TERM OF OPTION.  THE TERM OF EACH OPTION
SHALL BE STATED IN THE OPTION AGREEMENT AND SHALL BE (I) FOR SERVICE PROVIDERS
OTHER THAN NON-EMPLOYEE DIRECTORS, NO MORE THAN TEN (10) YEARS FROM THE DATE OF
GRANT, OR (II) FOR NON-EMPLOYEE DIRECTORS, NO MORE THAN FIVE (5) YEARS FROM THE
DATE OF GRANT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO AN
OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY THAT QUALIFIES UNDER CODE
SECTION 424(F), THE TERM OF THE INCENTIVE

7


--------------------------------------------------------------------------------




 


STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM
AS MAY BE PROVIDED IN THE OPTION AGREEMENT.


(B)                                 OPTION EXERCISE PRICE, WAITING PERIOD AND
CONSIDERATION.


(I)                                     EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE
DETERMINED BY THE ADMINISTRATOR, SUBJECT TO THE FOLLOWING:

(1)                                  IN THE CASE OF AN INCENTIVE STOCK OPTION

A)                                      GRANTED TO AN EMPLOYEE WHO, AT THE TIME
THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN
PERCENT (10%) OF THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
CODE SECTION 424(F) SUBSIDIARY, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS
THAN 110% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

B)                                     GRANTED TO ANY EMPLOYEE OTHER THAN AN
EMPLOYEE DESCRIBED IN PARAGRAPH A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE
PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT.

(2)                                  IN THE CASE OF A NONSTATUTORY STOCK OPTION,
THE PER SHARE EXERCISE PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR, WITH A
MINIMUM EXERCISE PRICE EQUAL TO PAR VALUE.


(II)                                  WAITING PERIOD AND EXERCISE DATES.  AT THE
TIME AN OPTION IS GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH
THE OPTION MAY BECOME VESTED OR BE EXERCISED AND SHALL DETERMINE ANY CONDITIONS
WHICH MUST BE SATISFIED BEFORE THE OPTION MAY VEST OR BE EXERCISED.


(III)                               FORM OF CONSIDERATION.  THE ADMINISTRATOR
SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION,
INCLUDING THE METHOD OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE
ADMINISTRATOR SHALL DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME
OF GRANT. SUCH CONSIDERATION, SUBJECT TO APPLICABLE LAWS, MAY CONSIST ENTIRELY
OF:

(1)                                  CASH;

(2)                                  CHECK;

(3)                                  OTHER SHARES WHICH (A) IN THE CASE OF
SHARES ACQUIRED UPON EXERCISE OF AN OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR
MORE THAN SIX MONTHS ON THE DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE
ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH SAID OPTION SHALL BE EXERCISED;

(4)                                  CONSIDERATION RECEIVED BY THE COMPANY UNDER
A BROKER-ASSISTED CASHLESS EXERCISE PROGRAM ACCEPTABLE TO THE COMPANY, IN ITS
SOLE DISCRETION;

(5)                                  ANY COMBINATION OF THE FOREGOING METHODS OF
PAYMENT; OR

8


--------------------------------------------------------------------------------




 

(6)                                  SUCH OTHER CONSIDERATION AND METHOD OF
PAYMENT FOR THE ISSUANCE OF SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


(IV)                              EXERCISE OF OPTION; RIGHTS AS A STOCKHOLDER. 
ANY OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE ACCORDING TO THE TERMS OF THE
PLAN AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE
ADMINISTRATOR AND SET FORTH IN THE OPTION AGREEMENT.

An Option shall be deemed exercised when the Company receives:  (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.  An Option
may not be exercised for a fraction of a Share.


(C)                                  TERMINATION OF RELATIONSHIP AS A SERVICE
PROVIDER.  IF AN OPTIONEE CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE
OPTIONEE’S DEATH OR DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR HER OPTION
WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE EXTENT
THAT THE OPTION IS VESTED AND EXERCISABLE ON THE DATE OF TERMINATION (BUT IN NO
EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE
OPTION AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT,
THE OPTION SHALL REMAIN EXERCISABLE FOR THREE (3) MONTHS FOLLOWING THE
OPTIONEE’S TERMINATION.  IF, ON THE DATE OF TERMINATION, THE OPTIONEE IS NOT
VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED
PORTION OF THE OPTION SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE
OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED BY THE
ADMINISTRATOR, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION
SHALL REVERT TO THE PLAN.

Notwithstanding the above, in the event of an Optionee’s change in status from
Consultant, Employee or Director to Employee, Consultant or Director (e.g., an
Inside Director becoming an Independent Director), an Optionee’s status as a
Service Provider shall continue notwithstanding the change in status.  However,
in such event, an Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option three months and one day following such change of
status.


(D)                                 DISABILITY OF OPTIONEE.  IF AN OPTIONEE
CEASES TO BE A SERVICE PROVIDER AS A RESULT OF THE OPTIONEE’S DISABILITY, THE
OPTIONEE MAY EXERCISE HIS OR HER OPTION WITHIN SUCH

9


--------------------------------------------------------------------------------




 


PERIOD OF TIME AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE EXTENT THE OPTION
IS VESTED AND EXERCISABLE ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN
THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE OPTION
AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT, THE
OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING THE OPTIONEE’S
TERMINATION.  IF, ON THE DATE OF TERMINATION, THE OPTIONEE IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE
OPTION SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE OPTIONEE DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL
TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


(E)                                  DEATH OF OPTIONEE.  IF AN OPTIONEE DIES
WHILE A SERVICE PROVIDER, THE OPTION MAY BE EXERCISED WITHIN SUCH PERIOD OF TIME
AS IS SPECIFIED IN THE OPTION AGREEMENT (BUT IN NO EVENT LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE NOTICE OF GRANT), BY
THE OPTIONEE’S ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE
OPTION BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT THAT THE OPTION IS
VESTED AND EXERCISABLE ON THE DATE OF DEATH.  IN THE ABSENCE OF A SPECIFIED TIME
IN THE OPTION AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12)
MONTHS FOLLOWING THE OPTIONEE’S TERMINATION.  IF, AT THE TIME OF DEATH, THE
OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE
UNVESTED PORTION OF THE OPTION SHALL IMMEDIATELY REVERT TO THE PLAN.  THE OPTION
MAY BE EXERCISED BY THE EXECUTOR OR ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR,
IF NONE, BY THE PERSON(S) ENTITLED TO EXERCISE THE OPTION UNDER THE OPTIONEE’S
WILL OR THE LAWS OF DESCENT OR DISTRIBUTION.  IF THE OPTION IS NOT SO EXERCISED
WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


9.                                       RESTRICTED STOCK.


(A)                                  GRANT OF RESTRICTED STOCK.  SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN, RESTRICTED STOCK MAY BE GRANTED TO SERVICE
PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS SHALL BE DETERMINED BY THE
ADMINISTRATOR, IN ITS SOLE DISCRETION.  THE ADMINISTRATOR SHALL HAVE COMPLETE
DISCRETION TO DETERMINE (I) THE NUMBER OF SHARES SUBJECT TO A RESTRICTED STOCK
AWARD GRANTED TO ANY PARTICIPANT, (II) WHETHER THE FORM OF THE AWARD SHALL BE
SHARES OR UNITS/RIGHTS TO ACQUIRE SHARES, AND (III) THE CONDITIONS THAT MUST BE
SATISFIED, INCLUDING PERFORMANCE-BASED MILESTONES, UPON WHICH IS CONDITIONED THE
GRANT OR VESTING OF RESTRICTED STOCK.  FOR RESTRICTED STOCK GRANTED IN THE FORM
OF UNITS/RIGHTS TO ACQUIRE SHARES, EACH SUCH UNIT/RIGHT SHALL BE THE EQUIVALENT
OF ONE SHARE OF COMMON STOCK FOR PURPOSES OF DETERMINING THE NUMBER OF SHARES
SUBJECT TO AN AWARD.  UNTIL THE SHARES ARE ISSUED, NO RIGHT TO VOTE OR RECEIVE
DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE
UNITS/RIGHTS TO ACQUIRE SHARES.


(B)                                 EXERCISE PRICE AND OTHER TERMS.  THE
ADMINISTRATOR, SUBJECT TO THE PROVISIONS OF THE PLAN, SHALL HAVE COMPLETE
DISCRETION TO DETERMINE THE TERMS AND CONDITIONS OF RESTRICTED STOCK GRANTED
UNDER THE PLAN.  RESTRICTED STOCK GRANTS SHALL BE SUBJECT TO THE TERMS,
CONDITIONS, AND RESTRICTIONS DETERMINED BY THE ADMINISTRATOR AT THE TIME THE
STOCK IS AWARDED, WHICH MAY INCLUDE SUCH PERFORMANCE-BASED MILESTONES AS ARE
DETERMINED APPROPRIATE BY THE ADMINISTRATOR.  THE ADMINISTRATOR MAY REQUIRE THE
RECIPIENT TO SIGN A RESTRICTED STOCK AGREEMENT AS A CONDITION OF THE AWARD. ANY
CERTIFICATES REPRESENTING THE SHARES OF STOCK AWARDED SHALL BEAR SUCH LEGENDS AS
SHALL BE DETERMINED BY THE ADMINISTRATOR.

10


--------------------------------------------------------------------------------





 


(C)                                  RESTRICTED STOCK AWARD AGREEMENT.  EACH
RESTRICTED STOCK GRANT SHALL BE EVIDENCED BY AN AWARD AGREEMENT THAT SHALL
SPECIFY THE PURCHASE PRICE AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL DETERMINE; PROVIDED; HOWEVER, THAT
IF THE RESTRICTED STOCK GRANT HAS A PURCHASE PRICE, SUCH PURCHASE PRICE MUST BE
PAID NO MORE THAN TEN (10) YEARS FOLLOWING THE DATE OF GRANT.


10.                                 STOCK APPRECIATION RIGHTS.


(A)                                  GRANT OF SARS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, SARS MAY BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND
FROM TIME TO TIME AS SHALL BE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE
DISCRETION.  THE ADMINISTRATOR SHALL HAVE COMPLETE DISCRETION TO DETERMINE THE
NUMBER OF SARS GRANTED TO ANY PARTICIPANT.


(B)                                 EXERCISE PRICE AND OTHER TERMS.  THE
ADMINISTRATOR, SUBJECT TO THE PROVISIONS OF THE PLAN, SHALL HAVE COMPLETE
DISCRETION TO DETERMINE THE TERMS AND CONDITIONS OF SARS GRANTED UNDER THE PLAN;
PROVIDED, HOWEVER, THAT NO SAR MAY HAVE A TERM OF MORE THAN TEN (10) YEARS FROM
THE DATE OF GRANT.


(C)                                  PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF A
SAR, A PARTICIPANT SHALL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN
AMOUNT DETERMINED BY MULTIPLYING:


(I)                                     THE DIFFERENCE BETWEEN THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


(II)                                  THE NUMBER OF SHARES WITH RESPECT TO WHICH
THE SAR IS EXERCISED.


(D)                                 PAYMENT UPON EXERCISE OF SAR.  AT THE
DISCRETION OF THE ADMINISTRATOR, PAYMENT FOR A SAR MAY BE IN CASH, SHARES OR A
COMBINATION THEREOF.


(E)                                  CASH SETTLEMENTS AND PLAN SHARE
ALLOCATION.  CASH PAYMENTS OF STOCK APPRECIATION RIGHTS AS WELL AS COMMON STOCK
ISSUED UPON EXERCISE OF STOCK APPRECIATION RIGHTS SHALL BE APPLIED AGAINST THE
MAXIMUM NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED PURSUANT TO THE
PLAN.  THE NUMBER OF SHARES TO BE APPLIED AGAINST SUCH MAXIMUM NUMBER OF SHARES
IN SUCH CIRCUMSTANCES SHALL BE THE NUMBER OF SHARES EQUAL TO THE AMOUNT OF THE
CASH PAYMENT DIVIDED BY THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
DATE THE STOCK APPRECIATION RIGHT IS GRANTED.


(F)                                    SAR AGREEMENT.  EACH SAR GRANT SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE EXERCISE PRICE, THE TERM
OF THE SAR, THE CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL DETERMINE.


(G)                                 EXPIRATION OF SARS.  A SAR GRANTED UNDER THE
PLAN SHALL EXPIRE UPON THE DATE DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, AND SET FORTH IN THE AWARD AGREEMENT.


(H)                                 TERMINATION OF RELATIONSHIP AS A SERVICE
PROVIDER.  IF A PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE
PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR HER STOCK
APPRECIATION RIGHT WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE

11


--------------------------------------------------------------------------------




 


STOCK APPRECIATION RIGHT AGREEMENT TO THE EXTENT THAT THE STOCK APPRECIATION
RIGHT IS VESTED AND EXERCISABLE ON THE DATE OF TERMINATION (BUT IN NO EVENT
LATER THAN THE EXPIRATION OF THE TERM OF SUCH STOCK APPRECIATION RIGHT AS SET
FORTH IN THE STOCK APPRECIATION RIGHT AGREEMENT).  IN THE ABSENCE OF A SPECIFIED
TIME IN THE STOCK APPRECIATION RIGHT AGREEMENT, THE STOCK APPRECIATION RIGHT
SHALL REMAIN EXERCISABLE FOR THREE (3) MONTHS FOLLOWING THE PARTICIPANT’S
TERMINATION.  IF, ON THE DATE OF TERMINATION, THE PARTICIPANT IS NOT VESTED AS
TO HIS OR HER ENTIRE STOCK APPRECIATION RIGHT, THE SHARES COVERED BY THE
UNVESTED PORTION OF THE STOCK APPRECIATION RIGHT SHALL REVERT TO THE PLAN.  IF,
AFTER TERMINATION, THE PARTICIPANT DOES NOT EXERCISE HIS OR HER STOCK
APPRECIATION RIGHT WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE STOCK
APPRECIATION RIGHT SHALL TERMINATE, AND THE SHARES COVERED BY SUCH STOCK
APPRECIATION RIGHT SHALL REVERT TO THE PLAN.  NOTWITHSTANDING THE ABOVE, IN THE
EVENT OF A PARTICIPANT’S CHANGE IN STATUS FROM CONSULTANT, EMPLOYEE OR DIRECTOR
TO EMPLOYEE, CONSULTANT OR DIRECTOR (E.G., AN INSIDE DIRECTOR BECOMING AN
INDEPENDENT DIRECTOR), A PARTICIPANT’S STATUS AS A SERVICE PROVIDER SHALL
CONTINUE NOTWITHSTANDING THE CHANGE IN STATUS.


(I)                                     DISABILITY OF PARTICIPANT.  IF A
PARTICIPANT CEASES TO BE A SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S
DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR HER STOCK APPRECIATION RIGHT
WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE STOCK APPRECIATION RIGHT
AGREEMENT TO THE EXTENT THE STOCK APPRECIATION RIGHT IS VESTED AND EXERCISABLE
ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE
TERM OF SUCH STOCK APPRECIATION RIGHT AS SET FORTH IN THE STOCK APPRECIATION
RIGHT AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE STOCK APPRECIATION
RIGHT AGREEMENT, THE STOCK APPRECIATION RIGHT SHALL REMAIN EXERCISABLE FOR
TWELVE (12) MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION.  IF, ON THE DATE OF
TERMINATION, THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER ENTIRE STOCK
APPRECIATION RIGHT, THE SHARES COVERED BY THE UNVESTED PORTION OF THE STOCK
APPRECIATION RIGHT SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE
PARTICIPANT DOES NOT EXERCISE HIS OR HER STOCK APPRECIATION RIGHT WITHIN THE
TIME SPECIFIED HEREIN, THE STOCK APPRECIATION RIGHT SHALL TERMINATE, AND THE
SHARES COVERED BY SUCH STOCK APPRECIATION RIGHT SHALL REVERT TO THE PLAN.


(J)                                     DEATH OF PARTICIPANT.  IF A PARTICIPANT
DIES WHILE A SERVICE PROVIDER, THE STOCK APPRECIATION RIGHT MAY BE EXERCISED
WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE STOCK APPRECIATION RIGHT
AGREEMENT (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH STOCK
APPRECIATION RIGHT AS SET FORTH IN THE NOTICE OF GRANT), BY THE PARTICIPANT’S
ESTATE OR BY A PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE STOCK APPRECIATION
RIGHT BY BEQUEST OR INHERITANCE, BUT ONLY TO THE EXTENT THAT THE STOCK
APPRECIATION RIGHT IS VESTED AND EXERCISABLE ON THE DATE OF DEATH.  IN THE
ABSENCE OF A SPECIFIED TIME IN THE STOCK APPRECIATION RIGHT AGREEMENT, THE STOCK
APPRECIATION RIGHT SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING THE
PARTICIPANT’S TERMINATION.  IF, AT THE TIME OF DEATH, THE PARTICIPANT IS NOT
VESTED AS TO HIS OR HER ENTIRE STOCK APPRECIATION RIGHT, THE SHARES COVERED BY
THE UNVESTED PORTION OF THE STOCK APPRECIATION RIGHT SHALL IMMEDIATELY REVERT TO
THE PLAN.  THE STOCK APPRECIATION RIGHT MAY BE EXERCISED BY THE EXECUTOR OR
ADMINISTRATOR OF THE PARTICIPANT’S ESTATE OR, IF NONE, BY THE PERSON(S) ENTITLED
TO EXERCISE THE STOCK APPRECIATION RIGHT UNDER THE PARTICIPANT’S WILL OR THE
LAWS OF DESCENT OR DISTRIBUTION.  IF THE STOCK APPRECIATION RIGHT IS NOT SO
EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE STOCK APPRECIATION RIGHT SHALL
TERMINATE, AND THE SHARES COVERED BY SUCH STOCK APPRECIATION RIGHT SHALL REVERT
TO THE PLAN.

12


--------------------------------------------------------------------------------




 


11.                                 OPTION GRANTS TO INDEPENDENT DIRECTORS.  ALL
GRANTS OF OPTIONS TO INDEPENDENT DIRECTORS PURSUANT TO THIS SECTION SHALL BE
SHALL BE MADE STRICTLY IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


(A)                                  NONSTATUTORY STOCK OPTIONS.  ALL OPTIONS
GRANTED PURSUANT TO THIS SECTION SHALL BE NONSTATUTORY STOCK OPTIONS AND, EXCEPT
AS OTHERWISE PROVIDED HEREIN, SHALL BE SUBJECT TO THE OTHER TERMS AND CONDITIONS
OF THE PLAN.


(B)                                 ADMINISTRATION.  OPTION GRANTS UNDER THIS
SECTION 11 SHALL BE ADMINISTERED BY A COMMITTEE CONSISTING OF THE COMPANY’S
INSIDE DIRECTORS; PROVIDED, HOWEVER, THAT SUCH COMMITTEE SHALL NOT HAVE ANY
DISCRETION TO SELECT WHICH INDEPENDENT DIRECTORS SHALL BE GRANTED OPTIONS UNDER
THIS SECTION 11.


(C)                                  INITIAL GRANT.  EACH PERSON WHO FIRST
BECOMES AN INDEPENDENT DIRECTOR FOLLOWING THE EFFECTIVE DATE OF THIS PLAN SHALL
BE AUTOMATICALLY GRANTED ON THE DATE ON WHICH HE OR SHE FIRST BECOMES AN
INDEPENDENT DIRECTOR, WHETHER THROUGH ELECTION BY THE STOCKHOLDERS OF THE
COMPANY OR APPOINTMENT BY THE BOARD TO FILL A VACANCY, AN OPTION TO PURCHASE
25,000 SHARES OF COMMON STOCK (THE “INITIAL GRANT”); PROVIDED, HOWEVER, THAT AN
INSIDE DIRECTOR WHO CEASES TO BE AN INSIDE DIRECTOR AND THEREBY BECOMES AN
INDEPENDENT DIRECTOR SHALL NOT RECEIVE AN INITIAL GRANT.  SUBJECT TO ACCELERATED
VESTING UPON CERTAIN CHANGE OF CONTROL TRANSACTIONS AS SPECIFIED IN SECTION
14(C)(III), THE INITIAL GRANT SHALL VEST AS TO 25% OF THE SHARES SUBJECT THERETO
ON THE DATE THAT IS SIX (6) MONTHS AND ONE (1) DAY AFTER THE DATE OF GRANT WITH
AN ADDITIONAL 25% VESTING ON EACH OF THE FIRST THREE ANNIVERSARIES OF THE DATE
OF GRANT, SO AS TO BE 100% VESTED ON THE THIRD ANNIVERSARY OF THE DATE OF GRANT,
SUBJECT TO THE OPTIONEE REMAINING A DIRECTOR THROUGH SUCH VESTING DATES.


(D)                                 ANNUAL GRANT.  ON THE FIRST BUSINESS DAY
AFTER JANUARY 1 OF EACH CALENDAR YEAR, EACH INDEPENDENT DIRECTOR SHALL BE
AUTOMATICALLY GRANTED AN OPTION TO PURCHASE 7,500 (THE “ANNUAL GRANTS”). 
SUBJECT TO ACCELERATED VESTING UPON CERTAIN CHANGE OF CONTROL TRANSACTIONS AS
SPECIFIED IN SECTION 14(C)(III), ANNUAL GRANTS SHALL VEST AS TO 25% OF THE
SHARES SUBJECT THERETO ON THE DATE THAT IS SIX (6) MONTHS AND ONE (1) DAY AFTER
THE DATE OF GRANT WITH AN ADDITIONAL 25% VESTING ON EACH OF THE FIRST THREE
ANNIVERSARIES OF THE DATE OF GRANT, SO AS TO BE 100% VESTED ON THE THIRD
ANNIVERSARY OF THE DATE OF GRANT, SUBJECT TO THE OPTIONEE REMAINING A DIRECTOR
THROUGH SUCH VESTING DATES.


(E)                                  OTHER OPTION TERMS.  THE OTHER TERMS OF
EACH OPTION GRANTED PURSUANT TO THIS SECTION 11 SHALL BE AS FOLLOWS:


(I)                                     THE OPTION TERM SHALL BE FIVE (5) YEARS.


(II)                                  THE EXERCISE PRICE PER SHARE SHALL BE NO
LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.


(III)                               IN THE EVENT AN OPTIONEE’S SERVICE AS A
DIRECTOR TERMINATES MORE THAN SIX (6) MONTHS FOLLOWING THE COMMENCEMENT OF
SERVICE AS AN INDEPENDENT DIRECTOR, THEN THE OPTION SHALL IMMEDIATELY ACCELERATE
AS TO ONE YEAR’S ADDITIONAL VESTING OR, WITH RESPECT TO AN ANNUAL GRANT, AS TO
THE NUMBER OF SHARES THAT WOULD HAVE VESTED ON THE DAY PRIOR TO THE NEXT
REGULARLY SCHEDULED MEETING OF THE STOCKHOLDERS.  THE OPTION SHALL REMAIN
EXERCISABLE, TO THE

13


--------------------------------------------------------------------------------




 


EXTENT VESTED AND EXERCISABLE ON THE DATE OF TERMINATION OF BOARD SERVICE, FOR
ONE YEAR FOLLOWING SUCH TERMINATION DATE (BUT IN NO EVENT LONGER THAN THE
ORIGINAL TERM OF THE OPTION); PROVIDED, HOWEVER, THAT IN THE EVENT OF A
QUALIFYING BOARD RETIREMENT, THE OPTION SHALL VEST AS TO 100% OF THE SHARES AND
SHALL REMAIN EXERCISABLE FOR THREE YEARS FOLLOWING SUCH TERMINATION (BUT IN NO
EVENT LONGER THAN THE ORIGINAL TERM OF THE OPTION); PROVIDED, FURTHER THAT IN
THE EVENT OF THE TERMINATION OF SERVICE AS AN INDEPENDENT DIRECTOR DUE TO THE
DEATH OR DISABILITY OF THE OPTIONEE WHILE AN INDEPENDENT DIRECTOR, THE OPTION
SHALL IMMEDIATELY ACCELERATE AS TO ONE YEAR’S ADDITIONAL VESTING OR, WITH
RESPECT TO AN ANNUAL GRANT, AS TO THE NUMBER OF SHARES THAT WOULD HAVE VESTED ON
THE DAY PRIOR TO THE NEXT REGULARLY SCHEDULED MEETING OF THE STOCKHOLDERS (OR
MORE, IN ANY EVENT, IF THE CESSATION OF BOARD SERVICE WOULD HAVE BEEN A
QUALIFYING RETIREMENT) EVEN IF SUCH TERMINATION OF SERVICE IS WITHIN SIX (6)
MONTHS FOLLOWING THE COMMENCEMENT OF SERVICE AS AN INDEPENDENT DIRECTOR.


(IV)                              THE PERMISSIBLE FORMS OF CONSIDERATION FOR
EXERCISING THE OPTION SHALL BE THE SAME AS FOR DISCRETIONARY OPTIONS AS
SPECIFIED IN SECTION 8(B)(III) HEREOF.


(V)                                 THE PROVISIONS OF SECTION 8(B)(IV) HEREOF
RELATING TO STOCKHOLDER RIGHTS SHALL ALSO APPLY TO OPTIONS GRANTED UNDER THIS
SECTION 11.


(VI)                              THE OPTIONS GRANTED UNDER THIS SECTION 11
SHALL BE SUBJECT TO THE OTHER TERMS AND CONDITIONS SET FORTH IN THE FORM OF
OPTION AGREEMENT SELECTED BY THE COMMITTEE OF INSIDE DIRECTORS, IN THEIR SOLE
DISCRETION.


12.                                 LEAVES OF ABSENCE.  UNLESS THE ADMINISTRATOR
PROVIDES OTHERWISE OR AS OTHERWISE REQUIRED BY APPLICABLE LAWS, VESTING OF
AWARDS GRANTED HEREUNDER SHALL CEASE COMMENCING ON THE 91ST DAY OF ANY UNPAID
LEAVE OF ABSENCE AND SHALL ONLY RECOMMENCE UPON RETURN TO ACTIVE SERVICE.


13.                                 NON-TRANSFERABILITY OF AWARDS.  AN AWARD MAY
NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT.


14.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION OR CHANGE OF CONTROL.


(A)                                  CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OUTSTANDING AWARD, THE NUMBER OF SHARES OF COMMON
STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO
AWARDS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN UPON
CANCELLATION OR EXPIRATION OF AN AWARD, AS WELL AS THE PRICE PER SHARE OF COMMON
STOCK COVERED BY EACH SUCH OUTSTANDING AWARD AND THE 162(M) ANNUAL SHARE
ISSUANCE LIMITS UNDER SECTION 6(C) SHALL BE PROPORTIONATELY ADJUSTED FOR ANY
INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING
FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR
RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR DECREASE IN THE
NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT OF
CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.” 

14


--------------------------------------------------------------------------------




 


SUCH ADJUSTMENT SHALL BE MADE BY THE COMPENSATION COMMITTEE, WHOSE DETERMINATION
IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR
SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO
ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE
OF SHARES OF COMMON STOCK SUBJECT TO AN AWARD.


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL
NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION.  THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR
A PARTICIPANT TO HAVE THE RIGHT TO EXERCISE HIS OR HER AWARD UNTIL TEN (10) DAYS
PRIOR TO SUCH TRANSACTION AS TO ALL OF THE STOCK COVERED THEREBY, INCLUDING
SHARES AS TO WHICH THE AWARD WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE.  IN
ADDITION, THE ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION OR
FORFEITURE APPLICABLE TO ANY SHARES COVERED BY AN AWARD SHALL LAPSE AS TO ALL
SUCH SHARES, PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES PLACE AT THE
TIME AND IN THE MANNER CONTEMPLATED.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY
EXERCISED, AN AWARD WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
PROPOSED ACTION.


(C)                                  CHANGE OF CONTROL.


(I)                                     SARS AND DISCRETIONARY OPTIONS.  IN THE
EVENT OF A CHANGE OF CONTROL, EACH OUTSTANDING SAR AND DISCRETIONARY OPTION
SHALL BE ASSUMED OR AN EQUIVALENT OPTION SUBSTITUTED BY THE SUCCESSOR
CORPORATION OR A SUBSIDIARY OF THE SUCCESSOR CORPORATION.  IN THE EVENT THAT THE
SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE SAR AND
DISCRETIONARY OPTION, THE PARTICIPANT SHALL FULLY VEST IN AND HAVE THE RIGHT, TO
EXERCISE THE SAR OR DISCRETIONARY OPTION AS TO ALL OF THE OPTIONED STOCK,
INCLUDING SHARES AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE. 
IF AN SAR OR DISCRETIONARY OPTION BECOMES FULLY VESTED AND EXERCISABLE IN LIEU
OF ASSUMPTION OR SUBSTITUTION IN THE EVENT OF A CHANGE OF CONTROL, THE
ADMINISTRATOR SHALL NOTIFY THE PARTICIPANT IN WRITING OR ELECTRONICALLY THAT THE
SAR OR DISCRETIONARY OPTION SHALL BE FULLY VESTED AND EXERCISABLE FOR A PERIOD
OF FIFTEEN (15) DAYS FROM THE DATE OF SUCH NOTICE, AND THE SAR OR DISCRETIONARY
OPTION SHALL TERMINATE UPON THE EXPIRATION OF SUCH PERIOD.  FOR THE PURPOSES OF
THIS PARAGRAPH, THE SAR OR DISCRETIONARY OPTION SHALL BE CONSIDERED ASSUMED IF,
FOLLOWING THE CHANGE OF CONTROL, THE SAR OR OPTION CONFERS THE RIGHT TO PURCHASE
OR RECEIVE, FOR EACH SHARE OF OPTIONED STOCK SUBJECT TO THE SAR OR DISCRETIONARY
OPTION IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL, THE CONSIDERATION (WHETHER
STOCK, CASH, OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE CHANGE OF CONTROL
BY HOLDERS OF COMMON STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE
TRANSACTION (AND IF HOLDERS WERE OFFERED A, CHOICE OF CONSIDERATION, THE TYPE OF
CONSIDERATION CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES),
PROVIDED, HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN THE CHANGE OF CONTROL
IS NOT SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT, THE
ADMINISTRATOR MAY, WITH THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE FOR
THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE OF THE SAR OR DISCRETIONARY
OPTION, FOR EACH SHARE OF OPTIONED STOCK SUBJECT TO THE SAR OR DISCRETIONARY
OPTION, TO BE SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT
EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF
COMMON STOCK IN THE CHANGE OF CONTROL.


(II)                                  RESTRICTED STOCK.  IN THE EVENT OF A
CHANGE OF CONTROL, EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL BE ASSUMED OR
AN EQUIVALENT AWARD SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION.  IN THE EVENT THAT THE

15


--------------------------------------------------------------------------------




 


SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE RESTRICTED STOCK,
THE PARTICIPANT SHALL FULLY VEST IN THE RESTRICTED STOCK, INCLUDING SHARES AS TO
WHICH IT WOULD NOT OTHERWISE BE VESTED.  FOR THE PURPOSES OF THIS PARAGRAPH, THE
RESTRICTED STOCK SHALL BE CONSIDERED ASSUMED IF, FOLLOWING THE CHANGE OF
CONTROL, THE RESTRICTED STOCK CONFERS THE RIGHT TO RECEIVE, FOR EACH SHARE AND
EACH UNIT/RIGHT TO ACQUIRE A SHARE THAT IS SUBJECT TO THE RESTRICTED STOCK AWARD
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL, THE CONSIDERATION (WHETHER STOCK,
CASH, OR OTHER SECURITIES OR PROPERTY) RECEIVED IN THE CHANGE OF CONTROL BY
HOLDERS OF COMMON STOCK FOR EACH SHARE AND EACH UNIT/RIGHT TO ACQUIRE A SHARE
HELD ON THE EFFECTIVE DATE OF THE TRANSACTION (AND IF HOLDERS WERE OFFERED A
CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN BY THE HOLDERS OF A
MAJORITY OF THE OUTSTANDING SHARES), PROVIDED, HOWEVER, THAT IF SUCH
CONSIDERATION RECEIVED IN THE CHANGE OF CONTROL IS NOT SOLELY COMMON STOCK OF
THE SUCCESSOR CORPORATION OR ITS PARENT, THE ADMINISTRATOR MAY, WITH THE CONSENT
OF THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE RECEIVED, FOR
EACH SHARE AND EACH UNIT/RIGHT TO ACQUIRE A SHARE SUBJECT TO THE RESTRICTED
STOCK AWARD, TO BE SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS
PARENT EQUAL IN FAIR MARKET VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY
HOLDERS OF COMMON STOCK IN THE CHANGE OF CONTROL.


(III)                               AUTOMATIC INDEPENDENT DIRECTOR OPTIONS.  IN
THE EVENT OF A CHANGE OF CONTROL IN WHICH THE INDEPENDENT DIRECTORS ARE
TERMINATED OR ASKED TO RESIGN EITHER UPON THE CHANGE OF CONTROL OR WITHIN ONE
YEAR FOLLOWING THE CHANGE OF CONTROL, THEIR OPTIONS GRANTED UNDER SECTION 11
HEREOF SHALL VEST 100% IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL.  IN THE
EVENT OF A CHANGE OF CONTROL IN WHICH THE INDEPENDENT DIRECTORS ARE NOT
TERMINATED OR ASKED TO RESIGN, THEIR OPTIONS GRANTED UNDER SECTION 11 HEREOF
SHALL BE TREATED THE SAME AS DISCRETIONARY OPTIONS HEREUNDER.


(IV)                              CERTAIN TERMINATIONS WITHIN TWELVE MONTHS
FOLLOWING A CHANGE OF CONTROL.  IN THE EVENT THAT, WITHIN TWELVE (12) MONTHS
FOLLOWING A CHANGE OF CONTROL A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR A
SUBSIDIARY IS TERMINATED INVOLUNTARILY BY HIS OR HER EMPLOYER OTHER THAN FOR
CAUSE, THEN SUCH PARTICIPANT’S AWARDS SHALL HAVE THEIR VESTING ACCELERATED AS TO
FIFTY PERCENT (50%) OF THE SHARES THAT ARE UNVESTED AS OF THE DATE OF SUCH
TERMINATION OF EMPLOYMENT.


15.                                 AWARD DATE OF GRANT.  THE DATE OF GRANT OF
AN AWARD SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES
THE DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED
BY THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION SHALL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


16.                                 AMENDMENT AND TERMINATION OF THE PLAN.


(A)                                  AMENDMENT AND TERMINATION; NO REPRICING. 
THE COMMITTEE MAY AT ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE PLAN,
PROVIDED THAT THE BOARD MAY NOT AMEND THE PLAN TO PERMIT THE REPRICING,
INCLUDING BY WAY OF EXCHANGE, OR ACQUISITION FOR CASH OR OTHER CONSIDERATION OF
ANY AWARD WITHOUT RECEIVING PRIOR STOCKHOLDER APPROVAL.


(B)                                 STOCKHOLDER APPROVAL.  THE COMPANY SHALL
OBTAIN STOCKHOLDER APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND
DESIRABLE TO COMPLY WITH APPLICABLE LAWS.

16


--------------------------------------------------------------------------------




 


(C)                                  EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE
RIGHTS OF ANY PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
PARTICIPANT AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTICIPANT AND THE COMPANY.  TERMINATION OF THE PLAN SHALL NOT AFFECT
THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT HEREUNDER WITH
RESPECT TO AWARDS GRANTED UNDER THE PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


17.                                 CONDITIONS UPON ISSUANCE OF SHARES.


(A)                                  LEGAL COMPLIANCE.  SHARES SHALL NOT BE
ISSUED PURSUANT TO THE EXERCISE OR VESTING OF AN AWARD UNLESS THE EXERCISE OR
VESTING OF SUCH AWARD AND THE ISSUANCE AND DELIVERY OF SUCH SHARES SHALL COMPLY
WITH APPLICABLE LAWS AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR
THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


(B)                                 INVESTMENT REPRESENTATIONS.  AS A CONDITION
TO THE EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH
AWARD TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES
ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO
SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY,
SUCH A REPRESENTATION IS REQUIRED.


18.                                 INABILITY TO OBTAIN AUTHORITY.  THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


19.                                 RESERVATION OF SHARES.  THE COMPANY, DURING
THE TERM OF THIS PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER
OF SHARES AS SHALL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


20.                                 STOCKHOLDER APPROVAL.  THE PLAN SHALL BE
SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS
AFTER THE DATE THE PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED
IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

17


--------------------------------------------------------------------------------